  Case 18-17720         Doc 28     Filed 12/04/18 Entered 12/04/18 13:41:49              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-17720
         TWAUNA EWING

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/21/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/01/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-17720       Doc 28        Filed 12/04/18 Entered 12/04/18 13:41:49                    Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $560.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                       $560.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $545.44
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $14.56
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $560.00

Attorney fees paid and disclosed by debtor:                  $200.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed         Paid         Paid
ALLY FINANCIAL                   Secured        3,625.00       3,625.00       3,625.00           0.00       0.00
ALLY FINANCIAL                   Unsecured      2,375.00       1,110.44       1,110.44           0.00       0.00
ALLY FINANCIAL                   Unsecured      7,424.00            NA             NA            0.00       0.00
AMERIFIRST HOME IMPROVEMENT      Unsecured     10,026.00            NA             NA            0.00       0.00
AMERIFIRST HOME IMPROVEMENT      Secured       10,026.00       6,797.90    152,991.00            0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured          60.00         17.22          17.22           0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA          12.09          12.09           0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA           7.00           7.00           0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA          20.00          20.00           0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA          20.00          20.00           0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA          20.00          20.00           0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA           9.94           9.94           0.00       0.00
CITIMORTGAGE                     Secured      152,991.00    189,571.21     209,489.87            0.00       0.00
CITIMORTGAGE                     Unsecured     52,167.29            NA             NA            0.00       0.00
CITIMORTGAGE                     Secured           372.55    19,918.66      19,918.66            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,000.00            NA             NA            0.00       0.00
GLHEC & AFF OBO GLHEGC           Unsecured      7,731.00     18,994.75      18,994.75            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      5,582.00       5,581.72       5,581.72           0.00       0.00
INTERNAL REVENUE SERVICE         Priority       3,000.00       9,293.16       9,293.16           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA          58.79          58.79           0.00       0.00
NAVIENT                          Unsecured      7,731.00            NA             NA            0.00       0.00
NAVIENT                          Unsecured      7,613.00            NA             NA            0.00       0.00
NAVIENT                          Unsecured      4,118.00            NA             NA            0.00       0.00
NAVIENT                          Unsecured      3,279.00            NA             NA            0.00       0.00
NELNET                           Unsecured     15,752.00     17,051.95      17,051.95            0.00       0.00
NELNET                           Unsecured     15,507.00     16,987.58      16,987.58            0.00       0.00
NELNET LOANS                     Unsecured      8,876.00            NA             NA            0.00       0.00
NELNET LOANS                     Unsecured      6,528.00            NA             NA            0.00       0.00
NELNET LOANS                     Unsecured      1,602.00            NA             NA            0.00       0.00
ROBERT MORRIS COLLEGE            Unsecured      1,778.00            NA             NA            0.00       0.00
UNIVERSITY OF IL HOSPITAL        Unsecured         865.39           NA             NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-17720         Doc 28       Filed 12/04/18 Entered 12/04/18 13:41:49                    Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal       Int.
Name                                Class    Scheduled        Asserted      Allowed         Paid          Paid
UNIVERSITY OF ILLINOIS COLLEGE O Unsecured         514.00             NA           NA             0.00        0.00
US DEPT OF ED NELNET             Unsecured     26,465.00      178,578.68    178,578.68            0.00        0.00
VERIZON                          Unsecured            NA           579.72       579.72            0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                 $362,480.87                    $0.00               $0.00
      Mortgage Arrearage                                $19,918.66                    $0.00               $0.00
      Debt Secured by Vehicle                            $3,625.00                    $0.00               $0.00
      All Other Secured                                      $0.00                    $0.00               $0.00
TOTAL SECURED:                                         $386,024.53                    $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
       All Other Priority                                   $9,293.16                 $0.00               $0.00
TOTAL PRIORITY:                                             $9,293.16                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $239,049.88                    $0.00               $0.00


Disbursements:

        Expenses of Administration                                  $560.00
        Disbursements to Creditors                                    $0.00

TOTAL DISBURSEMENTS :                                                                               $560.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-17720         Doc 28      Filed 12/04/18 Entered 12/04/18 13:41:49                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
